DETAILED ACTION
Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.  	Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al (US 2021/0327946 A1).

    	As per claim 1, Guo discloses a system (fig. 5, flat panel imager 500), comprising: 
  	a housing (fig. 5, flat panel imager 500, housing will be boundary surrounding image sensor array 502 similarly shown in fig. 4, image sensor array 402, see para 0066); 
  	an imaging array disposed within the housing (fig. 5, image sensor array 502, imaging array will be image sensor units coupled to data bus lines 510 and 520); 
  	an imaging strip disposed within the housing (fig. 5, image sensor array 502 can be separated into a “strip” comprising of two or more image sensor units, “imaging strip” will be image sensor units coupled to data bus line 530, see para 0066); 
  	a first readout circuit coupled to the imaging array (fig. 5, image sensor array 502, readout electronics may be coupled to each imager sensor unit, or may share several image sensor units, see para 0066); 
  	a second readout circuit coupled to the imaging strip (fig. 5, image sensor array 502, readout electronics may be coupled to each image sensor unit, or may share several units, see para 0066); and 
  	common electronics coupled to the first readout circuit and the second readout circuit and configured to generate image data in response to at least one of the first readout circuit and the second readout circuit (fig. 5, imager control logic and memory 506).

    	As per claim 2, Guo further discloses the system of claim 1, wherein: 
  	the imaging array and the imaging strip are separate (fig. 5, image sensor array 502 may be arranged such that image sensor units and readout electronics connected to data bus 510 and 520 may be the “imaging array” and the image sensor units and readout electronics connected to data bus 530 may be the “imaging strip” and are separate, see para 0066). 
  	
     	As per claim 3, Guo further discloses the system of claim 1, wherein: 
  	the imaging array and the imaging strip are separate and formed on the same substrate (para 0016). 

   	As per claim 4, Guo further discloses the system of claim 1, wherein: 
  	at least one of a size, layout, resolution, and internal components of pixels of the imaging array is different from a corresponding at least one of a size, layout, resolution, and internal components of pixels of the imaging strip (claim limitations have been discussed and rejected, see claims 1 and 2 above as related to size). 

   	As per claim 5, Guo further discloses the system of claim 1, wherein: 
  	the imaging strip is a subset of the imaging array (fig. 5, image sensor array 502, image sensor units and readout electronics can be grouped such that a “imaging strip” can be separate from the imaging array, which would be considered a subset, see claims 1 and 2 above, also see para 0066). 

    	As per claim 6, Guo further discloses the system of claim 5, wherein: 
  	the imaging strip is less than 30% of the imaging array (fig. 5, image sensor array 502, image sensor units and readout electronics can be configured such that a “imaging strip” is less than 30% of a configured imaging array, see para 0066). 

    	As per claim 7, Guo further discloses the system of claim 6, further comprising: 
  	data lines coupled to the imaging array and the imaging strip (fig. 5, image sensor array 502, data bus lines 510, 520, 530, see associated written description, also see para 0066). 

  	As per claim 9, Guo further discloses the system of claim 6, further comprising: 
  	a plurality of first data lines coupled to the subset of the imaging array including the imaging strip; 
  	a plurality of second data lines separate from the first data lines and coupled to the imaging array outside of the imaging strip (claim limitations have been discussed and rejected, see claims 1 and 5 above). 

    	As per claim 11, Guo further discloses a method, comprising: 
  	reading first data from an imaging array disposed within a housing using at least a first readout circuit; 
  	reading second data from an imaging strip disposed within the housing using at least a second readout circuit; 
  	processing the first data in common electronics to generate first image data; and
  	processing the second data in the common electronics to generate second image data (fig. 4, detector control logic 404 may read out the image data one at a time or multi-units simultaneously, see associated written description, also see para 0064, furthermore, see claims 1 and 2 above regarding what is considered the imaging array, imaging strip, as well as first and second readouts).

   	As per claim 12, Guo further discloses the method of claim 11, wherein: the imaging array and the imaging strip are separate (claim limitations have been discussed and rejected, see claim 2 above). 

  	As per claim 13, Guo further discloses the method of claim 11, wherein: 
  	the imaging array and the imaging strip are formed on the same substrate (claim limitations have been discussed and rejected, see claim 3 above). 

   	As per claim 14, Guo further discloses the method of claim 11, wherein: 
  	a pixel size of pixels of the imaging array is different from a pixel size of pixels of the imaging strip (claim limitations have been discussed and rejected, see claim 4 above).

   	As per claim 15, Guo further discloses the method of claim 11, wherein: 
  	the imaging strip is a subset of the imaging array (claim limitations have been discussed and rejected, see claim 5 above).

   	As per claim 16, Guo further discloses the method of claim 15, wherein: the imaging strip is less than 30% of the imaging array (claim limitations have been discussed and rejected, see claim 6 above).

      	As per claim 17, Guo further discloses the method of claim 16, wherein: 
   	reading the first data from the imaging array disposed within a housing using at least the first readout circuit comprises reading the first data from the imaging array through first data lines (fig. 4, detector control logic 404, may read out the image data one at a time or multi-units simultaneously, fig. 5, image sensor array 502, imaging array will be image sensor units coupled to data bus lines 510 and 520); and 
   	reading the second data from the imaging strip disposed within the housing using at least the second readout circuit comprises reading the second data from the imaging strip using second data lines different from the first data lines (fig. 4, detector control logic 404, fig. 5, image sensor array 502, imaging strip will be image sensor units coupled to data bus line 530, which are different from data bus lines 510 and 520, see associated written description). 

   	As per claim 18, Guo further discloses the method of claim 16, wherein: 
  	reading the first data from the imaging array disposed within a housing using at least the first readout circuit comprises reading the first data from the imaging array through first data lines; and 
  	reading the second data from the imaging strip disposed within the housing using at least the second readout circuit comprises reading the second data from the imaging strip using second data lines; and 
  	further comprising electrically coupling the first data lines to the second data lines when reading the first data from the imaging array (fig. 5, flat panel imager 500, image control and logic and memory 506 are coupled to data bus lines 510, 520, and 530, see associated written description, also see para 0066, furthermore see claim 17 above regarding imaging array and imaging strip). 

   	As per claim 19, Guo further discloses a system, comprising: 
  	means for reading first data from an imaging array disposed within a housing;
  	means for reading second data from an imaging strip disposed within the housing; 
  	means for processing the first data in common electronics to generate first image data; and 
  	means for processing the second data in the common electronics to generate second image data (claim limitations have been discussed and rejected, see claim 11 above). 

   	As per claim 20, Guo further discloses the system of claim 19, wherein: 
  	the imaging strip is a subset of the imaging array (claim limitations have been discussed and rejected, see claim 5 above). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.  	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2021/0327946 A1) in view of Kawanabe et al (US 2015/0319382 A1).

As per claim 8, the system of claim 7, further comprising: 
a plurality of first data lines coupled to the imaging strip and a plurality of second data lines coupled to a remainder of the imaging array outside of the imaging strip (claim limitations have been discussed and rejected, see claims 1, 11, and 12 above). 

  	Guo fails to teach a plurality of switches within the imaging array as disclosed above in claim 8. However, Kawanabe discloses a radiation imaging apparatus comprising an imaging area wherein a plurality of switches 5 are coupled to the output data lines (Kawanabe, fig. 1, radiation imaging apparatus 200, sensor 6, switch 5, see associated written description, also see para 0034, 0035, and 0040). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guo in view of Kawanabe, as a whole, by incorporating the plurality of switches as disclosed in Kawanabe, into the imaging apparatus as disclosed by Guo, because doing so would provide a more efficient way of dividing and controlling the data output lines, thus enhancing the efficiency regarding the data of the imaging apparatus as whole. 

   	As per claim 10, the system of claim 1, further comprising: 
including the housing, the imaging array, the imaging strip, the first readout circuit, the second readout circuit, and the common electronics (claim limitations have been discussed and rejected, see claim 1 above).

   	Guo fails to teach an x-ray source configured to generate an x-ray beam and a detector disposed to receive the x-ray beam. However, Kawanabe disclose a radiation imaging apparatus 200 comprising a x-ray tube 6050 for emitting x-rays 6060 being received by imaging apparatus 6040 (Kawanabe, fig. 21, radiation imaging apparatus 200, see associated written description, also see para 0085 and 0086). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guo in view of Kawanabe, as a whole, by incorporating radiation imaging apparatus as disclosed by Kawanabe into the imaging apparatus as disclosed by Guo, because doing so would provide a more efficient way of producing x-rays, thus being able to capture x-ray images of objects efficiently. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697